Citation Nr: 1408875	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder disability has been received.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim for service connection for a right shoulder disability. The October 2008 rating decision at issue was a reconsideration of a March 2008 rating decision, which also declined to reopen the claim of entitlement to service connection for a right shoulder disability.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a 2006 rating decision, which notice of was provided in April 2006, the RO denied entitlement to service connection for a right shoulder disability, finding that there was no evidence of a current right shoulder disability.  The Veteran did not appeal.

2. Evidence received since the March 2006 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses a previously unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2006 rating decision denying service connection for a right shoulder disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. Evidence received since the March 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for a right shoulder disability is new and material, and, therefore, the claim is reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). With regard to the reopening of the previously denied claim, the Board is granting the benefit sought on appeal. Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot. 

New and Material Evidence

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record at the time of the March 2006 rating decision consisted of the Veteran's service treatment records, documenting a July 2001 in-service right shoulder injury; and an October 2005 VA joints examination report, which includes a diagnosis of a normal right shoulder. Service connection was denied on the grounds that no current disability was shown.

Evidence received since the March 2006 rating decision consists of multiple lay statements from the Veteran, his family members, and a friend, which recount manifestations of current functional impairment due to the Veteran's right shoulder. This lay evidence is considered new because it was received after the March 2006 rating decision and therefore was not previously considered. The lay evidence is material because it is not cumulative or redundant and it addresses the unestablished fact of a current disability, which was the element of service connection lacking.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the lay evidence indicating that there are current manifestations of functional impairment, at the very least, suggests that a current disability of some sort may be present and therefore raises a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's right shoulder service connection claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a right shoulder disability on the merits.


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a right shoulder disability is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim. See 38 C.F.R. § 3.159.

In connection with the reopened claim, the Veteran has submitted lay evidence from himself, as well as from his family and friends, that recount manifestations of current functional impairment due to the Veteran's right shoulder pain.
While the Board notes that pain itself is not a disability, the Board finds that the evidence of record since the March 2006 rating decision strongly suggests that there may be a current diagnosable disability that is present which may be related to the documented July 2001 in-service injury. In this regard, the Board notes that applicable law requires a VA examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board finds that the record contains sufficient evidence to warrant a VA examination which renders a current diagnosis, if any, and provides an etiology opinion for such under the low threshold of McLendon.

Also, on remand, efforts must be made to obtain complete VA treatment records pertaining to the Veteran's right shoulder disability and to associate such with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete treatment records from all appropriate VA facilities, to include the Detroit VAMC, from 2007 to present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2. After the above medical records are obtained, schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for a right shoulder disability by an examiner of appropriate expertise. The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

The examiner is requested to provide all current diagnoses of the right shoulder, if any, and to include identification and discussion of any functional impairment. An opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's current right shoulder disability, is causally related to an event, injury, or disease in service, to include the documented in-service right shoulder injury. If no disability is identified, please discuss the recommended treatment regime of "cortonzone shots" for the Veteran's right shoulder.

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


